Title: From George Washington to Brigadier General Casimir Pulaski, 30 September 1777
From: Washington, George
To: Pulaski, Casimir



Sir
Head Quarters [Skippack, Pa.] 30th Sepr 1777

Upon getting home I found the inclosed from Genl Reed. I therefore desire you will immediately form a detatchment of at least fifty Horse of which part are to be Colo. Moylans in their Red Uniforms, which will serve to deceive both the Enemy and Country people. I can give you no better directions than what are contained in Genl Reeds letter for the Rout that the party is to take, I only recommend it to you to put it under the command of a good Officer and to send them off immediately. I am &c.
